internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------- ------------------------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b04 plr-140551-15 date date legend --------------------------- ---------------------------- -------------------------------------------- husband wife trust daughter ------------------------ daughter ------------------------------------ date date court x y state county statute ----------------------- -------------------------- ---------------------------------------------------------- --------------------- -------------- --------- --------- ------------------------------------------------------------------------- dear -------------------------------------------- this responds to the letter dated date submitted on behalf of the taxpayers in which rulings are requested concerning the federal gift estate and generation-skipping_transfer_tax consequences of the resignation of the co-trustees to a_trust the appointment of successor trustees and the proposed amendments to the successor trustee provisions of the trust on date a date prior to date settlors husband and wife executed an irrevocable_trust trust for the primary benefit of their daughters daughter and daughter collectively daughters and their issue trust was divided into two separate trusts a gst non-exempt trust trust and a gst exempt trust trust this ruling_request concerns trust plr-140551-15 on date pursuant to a settlement agreement and an order of court article i sec_1 of trust was amended and restated article sec_1 paragraph provides that the trustee may in his absolute discretion pay out such sums of money whether the same be income or principal of trust to daughters the trustee has the right to accumulate income as in the absolute discretion of the trustee may be beneficial to the beneficiaries hereunder article sec_1 paragraph provides that trust shall continue in existence for the life of the daughters and upon the death of the last to die the trustee shall distribute all the remaining trust assets to the then surviving children of the daughters by distributing one-half of the remaining trust assets equally between the children of daughter and one-half of the remaining trust assets equally between the children of daughter daughters are the current beneficiaries of trust and their children are the remainder beneficiaries of the trust currently daughter has one child who is an adult and daughter has two children who are minors under article paragraph of trust husband was named trustee of the trust further trust provides that upon husband ceasing to serve as trustee for any reason daughter sec_1 and will serve as successor co-trustees of trust currently daughters are serving as co-trustees of trust article sec_2 of trust provides that in the event the successor trustees fail or refuse to act as trustees of trust then any person interested in the welfare of the beneficiaries of the trust may apply to any district_court in county state for appointment of a successor trustee at the death of one of the daughters the surviving daughter will become the sole trustee and sole current beneficiary of trust daughters are concerned that the surviving daughter may be deemed to have a general_power_of_appointment for purposes of sec_2514 and sec_2041 accordingly daughters propose to jointly resign as trustees and petition court to name x and y as successor co-trustees and approve the proposed amendment to the successor trustee provisions of trust article sec_2 does not name specific successor trustees and instead provides that application may be made by any interested person to the court for appointment of successor trustees daughter 1’s child will consent to the proposed amendment to the trustee provisions and daughter will appear before court in her capacity as guardian ad litem for her minor children as provided under statute it is represented that x and y are not related or subordinate within the meaning of sec_672 to daughter or daughter the proposed amendments to the trust successor trustee provisions provide that in the event x dies resigns refuses fails or ceases to act as a trustee daughter shall appoint a successor trustee who is not related or subordinate within the meaning of sec_672 to daughter also if y dies resigns refuses fails or ceases to act as a trustee daughter shall appoint a successor trustee who is not related or subordinate within the meaning of sec_672 to daughter accordingly pursuant to this amendment any successor trustee would not be related or subordinate to either daughter plr-140551-15 you represent that no additions actual or constructive have been made to trust since date you have requested rulings that the joint resignation of daughter and daughter as co-trustees the appointment of x and y as successor trustees and the court approval of the proposed amendment to the successor trustee provisions of trust will not cause either daughter to be treated as having possessed exercised or released a general_power_of_appointment for purposes of sec_2041 or sec_2514 will not cause the interests of daughters in trust to be includible in their respective gross estates under sec_2033 sec_2036 sec_2037 or sec_2038 and will not cause trust to lose it gst tax exempt status under chapter law and analysis-issue sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power under sec_2514 the term general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or creditors of his estate under sec_2514 a power_of_appointment created after date is not a general_power_of_appointment if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to exercise of the power in favor of the possessor - such power shall not be deemed a general_power_of_appointment for the purposes of this subparagraph a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor’s power further for purposes of subparagraph b a power shall be deemed to be exercisable in favor of the person if it is exercisable in favor of such person his estate his creditors or the creditors of his estate sec_25_2514-3 of the gift_tax regulations provides that an interest adverse to the exercise of the power is considered as substantial if its value in relation to the total value of the property subject_to the power is not insignificant a taker in default of appointment under a power has an interest which is adverse to an exercise of the plr-140551-15 power a coholder of the power has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a coholder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of this estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y’s death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y in the present case article sec_1 paragraph gives the co-trustees discretionary power to distribute income and or principal to either daughter this power is not limited by an ascertainable_standard daughter sec_1 and are serving as co- trustees and therefore have joint power to authorize distributions of income and or principal to either daughter from trust in this case each coholder of this power has an adverse_interest because either daughter may possess the power after the other daughter’s death and may exercise such power at that time in favor of herself her estate her creditors or the creditors of her estate the facts are similar to the example in sec_25_2514-3 thus the distribution power held by each daughter is not considered a general_power_of_appointment further trust does not grant daughters any other inter_vivos powers of appointment accordingly based upon the facts and representations made daughter and daughter do not possess general powers of appointment for purposes of sec_2514 and therefore the joint resignation by daughters as co-trustees will not be treated as the exercise or release of a general_power_of_appointment for purposes of sec_2514 under sec_2041 the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or creditors of his estate sec_20_2041-1 of the estate_tax regulations provides in part that a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge plr-140551-15 the trustee at any time and appoint any other person including himself the decedent is considered to have a power_of_appointment revrul_95_58 1995_2_cb_191 holds that a decedent grantor’s reservation of an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent’s gross_estate under sec_2036 or sec_2038 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in the which the grantor is an executive in the present case daughters will resign as co-trustees x and y two individuals who are not related or subordinate to either daughter will be appointed successor trustees pursuant to court order x and y as co-trustees will be the only individuals who have the power to make distributions of income and or principal to either daughter under the amendments to the trustee provisions of trust if x and or y dies resigns refuses fails or ceases to serve as a successor trustee daughters may only replace x and or y with a successor trustee who is not related or subordinate within the meaning of sec_672 to either daughter all successor trustees must not be related or subordinate to daughters within the meaning of sec_672 the replacement powers given to daughters are not the equivalent of the power referred to in the examples in sec_20_2041-1 and sec_25_2514-1 where an individual may remove a trustee and appoint himself instead the proposed powers given to daughters are the equivalent of the power referenced in revrul_95_58 where a replacement trustee may not be a_related_or_subordinate_party within the meaning of sec_672 further trust does not grant daughters any other testamentary powers of appointment accordingly based upon the facts and representations made daughters will not be treated as having general powers of appointment for purposes of sec_2514 and sec_2041 solely as a result of retaining the replacement power law and analysis-issue sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-140551-15 sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent's death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein which the decedent has made a transfer by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or when any such power is relinquished during the 3-year period ending on the date of the decedent's death in the present case daughters were not the transferors of property to trust for purposes of sec_2036 through husband and wife were the transferors the joint resignation of daughters as co-trustees the appointment of x and y as successor trustees and the amendment to the trust trustee provisions do not cause daughters plr-140551-15 to be treated as transferors for purposes of sec_2036 through further each daughter’s interest in trust terminates at each daughter’s death accordingly based upon the facts and representations made we rule that the joint resignation and court approval of the successor trustees and amendments to trust will not cause the interests of daughters in trust to be includible in their respective gross estates under sec_2033 through law and analysis-issue sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of any additions actual or constructive to the trust after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-140551-15 under sec_26_2601-1 a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in the present case the joint trustee resignation appointment of the successor trustees and the amendment to the trustee provisions of trust are administrative in nature and will not be considered to shift beneficial interests in trust to a beneficiary who occupies a lower generation than each daughter accordingly based upon the facts and representations made and assuming the court order is consistent with the facts and representations we conclude that trust will not lose its gst tax-exempt status under chapter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction including the settlement agreement or any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosure
